The petitioner's petition for writ of habeas corpus is denied. See Robinson v. State, 95 So. 3d 437, 438 (Fla. 5th DCA 2012) (holding an accused seeking a reduction in bail has the burden to present evidence sufficient to overcome the presumption of correctness of the trial court's order); Dyson v. Campbell, 921 So. 2d 692, 693 (Fla. 1st DCA 2006) ("It does not follow, however, that where a defendant testifies that he cannot meet a given bond amount, that bond is per se excessive or unreasonable. In addition to a defendant's financial resources, a trial court must consider a host of other factors in determining whether to release the defendant on bail or other conditions, and if so, what bail or other conditions are appropriate."); Good v. Wille. 382 So. 2d 408, 410 (Fla. 4th DCA 1980) ("Depending upon the financial circumstances of the defendant, excessive bail is tantamount to no bail.").
VILLANTI, SALARIO, and ATKINSON, JJ., Concur.